DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
            The following is an examiner’s statement of reasons for allowance: Independent claims 1,
16 and 19 identify the uniquely distinct features of determining a mean resultant length R
based on samples of inter-microphone phase differences between a first and a second input
signals; determining, based on the mean resultant length R, a frequency dependent gain adapted
to provide noise suppression; and applying said frequency dependent gain to the third input
signal in order to provide a noise suppressed signal in combination with all the disclosed
limitations of claims 1, 16 and 19.  
             The closest prior art, Jepsen et al. (US 20150289064 A1) discloses self-calibration of a
multi-microphone noise reduction system for hearing devices by providing a first input signal at
least derived from the output from a first microphone, providing a second input signal at least
derived from the output from a second microphone, providing a third input signal at least derived
from the output from at least one of the first, second or third microphone, determining an
unbiased mean phase of inter-microphone phase differences between the first and second input
signals, determining a frequency dependent gain and applying the frequency dependent gain in a
noise reduction system but fails to teach of determining a mean resultant length R based on
samples of inter-microphone phase differences between a first and a second input signals;
determining, based on the mean resultant length R, a frequency dependent gain adapted to provide noise suppression; and applying said frequency dependent gain to the third input signal
in order to provide a noise suppressed signal; Pedersen et al. (US 20090202091 A1) discloses a
method of estimating a weighting function of audio signals in a hearing aid providing a first
input signal at least derived from the output from a first microphone, providing a second input
signal at least derived from the output from a second microphone, providing a third input signal
at least derived from the output from at least one of the first, second or third microphone, and
using beamformng combined with time frequency masking to identify undetermined audio
mixtures but fails to teach of determining a mean resultant length R based on samples of inter-
microphone phase differences between a first and a second input signals; determining, based on
the mean resultant length R, a frequency dependent gain adapted to provide noise suppression;
and applying said frequency dependent gain to the third input signal in order to provide a noise
suppressed signal. The prior art fails to anticipate or render the independent claims obvious. 
             Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450

        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        17 May 2022